Title: To Thomas Jefferson from Richard Elliott, 7 November 1780
From: Elliott, Richard
To: Jefferson, Thomas



May it please your Exelency
Cabin point 7th Novemr. 1780

I am at this place with Two Hundred and Twenty five Men from Brunswick County and only fifteen Guns with out any other accutryments should Be glad you would please to inform me in what manner We are to Be accuterd as I do not think it prudent  to March any lower with out arms shall remain here till Your Exelencys Orders and assistances Comes. As my men were Very Anxious that I should Command them I have proceeded this far as there Colo. and as I have on every occation heretofore Commanded when the men under me has been Calld for I hope Your Exelency and Counsil will not take from me the Command unless You find reason to take the Commission I confess I Am not so Skilld as those who Have Been Continually in the service but am Desirous of ganing Experiance that I may be ready at all times to Serve and Defend my Country I am Sr. your Exelencys Most Obt: Humle. Servt.,

Richd. Elliott

